1. In an equity suit, costs between the parties 'are wholly within the discretion of the court.
2. The finding of the referee, that there was no consideration to support a note, concurred in by the Circuit judge, confirmed, such finding not being without evidence to sustain it.
3. Action was brought by an administratrix to sell land in aid of assets, and creditors were called in; the administratrix, being herself a creditor, could as creditor object to the validity of a voluntary bond and mortgage given by her intestate, when presented for proof.
4. And *she might, as administratrix, show that conditions have been performed which, under agreement made by the mortgagee with her intestate, operated as a release of the debt and security.
5. A written request, not under seal, made by a mortgagee to the register of mesne conveyances, to enter satisfaction on the record of the mortgage, was full authority to the register, and the entry made in pursuance of such request was an acknowledgment of the payment of the debt secured by the mortgage.
6. When a mortgagee by his conduct and declarations induces a creditor of the mortgagor to believe that the mortgage has been satisfied, and advises such creditor to take the mortgagor’s notes for the debt due, such mortgagee will be estopped from after-wards asserting his mortgage as against the notes so taken.
• 7. A bond and mortgage which were taken with a secret trust for the debtor, are void as to his subsequent, as well as subsisting creditors. Opinion by
McGowan, A. J.,
Thomson, and Bobo & Carlisle, for appellants. Duncan & Cleveland, contra.